Fourth Court of Appeals
                                         San Antonio, Texas

                                                JUDGMENT
                                             No. 04-19-00662-CV

                             MEDFIN MANAGER, LLC and Joel Clapick,
                                        Appellants

                                                        v.

                              Robert M. STONE and Raymond S. DeLeon,
                                            Appellees

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019-CI-17804
                             Honorable Laura Salinas, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s order of dismissal is
REVERSED. We REMAND this cause to the trial court for further proceedings consistent with
this opinion. We tax costs of court for this appeal against the party that incurred them.

        SIGNED August 26, 2020.


                                                         _____________________________
                                                         Patricia O. Alvarez, Justice




1
  The Honorable Karen Pozza is the presiding judge of the 407th Judicial District Court. The Honorable Laura Salinas
signed the order of dismissal at issue in this appeal.